The offense is burglary, punishment fixed at confinement in the penitentiary for a period of two years.
According to the State's evidence, a chicken house belonging to McDowell was burglarized and a number of chickens were taken therefrom. Soon after the commission of the offense, the chickens were found in the possession of the appellant.
There is no complaint by bill of exceptions of the charge of the court, nor of its rulings in the receipt of evidence.
The testimony is sufficient to prove the burglary, and the recent possession of stolen property by the appellant is sufficient to support the finding of the jury connecting him with the offense. See Branch's Ann. Tex. P. C., Sec. 2346, and numerous cases there collated; also Payne v. State, 21 Tex.Crim. App. 184.
The judgment is affirmed.
Affirmed.